DETAILED ACTION
1.	Claims 1-13 have been presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/450105, filed on 03/06/17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,534,868 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘868 Patent contains all the limitations of the Instant Application with additional limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 2A Prong One:
Claims 1 and 9 recite acquire a shape characteristic of a target entity, determine a degree of similarity between shape characteristic of a target entity and a three dimensional model, acquire a material characteristic of a material, determine an extent to which the acquired material characteristic of the target entity matches a predetermined material characteristic based upon a magnitude of differences, and determine that the target entity is one of a genuine copy and a pirated copy based on the determined extent to which the material characteristics match.  The limitations of determine a degree of similarity 

Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  Claim 1 recites the additional element of a “processor” or “storage device” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The additional elements of acquiring a shape characteristic and acquiring a material characteristic are insignificant pre-solution activity of data gathering performed by generic computer components.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B:

Dependent claims 2-7 recite further limitations on the shape and material characteristics (the shape characteristics of a three-dimensional model is a shape characteristic of a three-dimensional printing model, the shape characteristic is obtained by scanning, material characteristic is a specific composition, material characteristic is characterized by a visual characteristic, determining is done by matching images of having certain material characteristics, a material characteristic is a specified property) and therefore are still directed to mental steps with no more specific recitation of computer components or any other additional steps.
Dependent claim 8 recites a storage device configured to store predetermined material characteristic of each three-dimensional model in a three-dimensional set.  The limitation of storing information is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind as the act of memorization but for the recitation of generic computer components.  Other than reciting “a storage device” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  As such claim 8 recites an abstract idea.
Dependent claims 10 and 11 recite wherein the degree of similarity is determined by comparing a shape robust characteristic with a shape characteristic with a plurality of portions of the target entity, that under the broadest reasonable interpretation in light of the Specification, is a mathematical algorithm including calculation of vectors quantized into a hash value and calculating a Hamming distance between 
Allowable Subject Matter
5.	Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under double patenting and 35 U.S.C. 101, set forth in this Office action.  The reasons for allowance are held in abeyance until all rejections are resolved.
Response to Arguments
6.	Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. 
7.	The objection to the Specification is withdrawn due to the submitted replacement Abstract.
8.	The objection to the Drawing is withdrawn due to persuasiveness of Applicant’s arguments.
9.	The 35 U.S.C. 112(b) rejection is withdrawn due to the amendment to the claims.
10.	The 35 U.S.C. 101 rejection is maintained.  The step of determining that a target entity is one of a genuine copy and a pirated copy based on determined extent of matching characteristic is in it of itself a mental process which is a judicial exception.  Thus the determining step is not an additional element to a judicial exception which integrates it into a practical application.
11.	The prior are rejections are withdrawn due to the amendment to the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1.  U.S. Patent No. 9,280,696 B1 issued to Fraser on 03/08/16.
	2.  U.S. Patent No. 9,384,390 B2 issued to Rhoads et al. on 07/05/16.
	3.  U.S. Patent Application Publication No. 2017/0263011 A1 published by Yalniz et al. on 09/14/17.
	4.  “A public fragile watermarking scheme for 3D model authentication” published by Chou et al. in 2006.
	5.  Chinese Patent No. 106228167B issued to Quanwei Zhizao Tech Dev on 04/27/18.
	6.  U.S. Patent No. 7,251,347 B2 issued to Smith on 07/31/07.
	7.  U.S. Patent No. 7,576,842 B2 issued to Park on 08/18/09.
13.	All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUZANNE LO/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        01/13/21